—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 25, 1996, which, inter alia, ruled that claimant was ineligible for unemployment insurance benefits because he was not totally unemployed.
Claimant was employed as a field engineer by a contracting *748company until he was laid off for lack of work. While he was receiving unemployment insurance benefits, claimant was active in his own construction business, of which he was vice-president, secretary and a 50% shareholder. Claimant performed various services on behalf of the business, including preparing and submitting bids on construction contracts. The Unemployment Insurance Appeal Board ruled that claimant was ineligible for benefits because he was not totally unemployed and it further found him guilty of making willful misrepresentations in order to obtain benefits. Substantial evidence supports the Board’s ruling. This Court has held that a claimant who is a principal in an active corporation is not totally unemployed, even if the corporation is unprofitable (see, Matter of Egbuna [Hudacs], 198 AD2d 577, 578; see also, Matter of Ha-Dong Song [Hudacs], 205 AD2d 820). The Board’s decision is, accordingly, affirmed.
Cardona, P. J., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.